""""""""
                        Ar'rORFiEy       GENER&L
                            OF   TEXAS
                            3tFvaaL.a
PRICE  DANIEL
ATTORNEYGENERAL




      Ron. C*l&ily McKay
      DlstrlctAttorney
      S&vgh$~,'"lal Bl8trLct
           ,
                            opln+xIlo. v-549


                                 der hle sdpem#siOn without
                                 a St@te ?&taalp%ng
                                                 lipem?,
                                 ana a relate4questi&

      DearSlr:
                  Referenceis made to your requestfor an opinion
         en the above captioned subject, from which we Quote In
         part as follows:
                  "I would'lIke an opinion from your de-
              artment InterpretingSection 3, subdlvlslon
              a), of the PlumbingLicense law of 1947,
             'E
             Art. 6243-101,Vernon's Annotated Civil Sta-
              t&Y%.
     z
                 "That portion of the act ln question
              reads as follows:
                 "'Sec.3. The followingact, work and
              conduct,shallbe expressly permlttedwlth-
              out license:
                "(8)' Plumbing Work done by a property
             owner In a building owned ana occupied by
             him as his home;'
                 Wueatlon: May a person do plumbing
              work-in a bulldIx& owned or occupied by
              him as his home by or through employees or
              assistantswho are under his supervisionand
                                                                 ..




    Bene CWmalls McKay- Page 2.- V-549

         cantrol, or must ruoh'workbe done by such
         person ptrsoually? Also; does tbulldlng
         owned or occupied by him as his hornetpre-
         hlblt ,plumblngwork on a building under
         constructionto be occupied by such person
         as his home?"
             The Plumbing License Law of 1947, Act8 Zg47, Ch,Xl5,
    P. 192, makes no mention a& tiewhether a property owner could
    use employees or assistantsto do plumbing work6~ his em
    home. It ~121 be necessary to read the whole Act and awwer
    the question l.nthe light of the leglalatlveintent
      aF, 3%~. TV, Texas Underwriters,etal, 129 S. w, t2#$
       V. Aplp,,err. r&f.)
                                         was to regulate plumb-
             The intent of.the~Zeglalature
-   ~l~~ta&r6&e or business. Thsre are no words l,nthe Act
                th t the Legis&ture Intended to regulate the de-
     ing of a plumZing act. PM&?? to the parsage ef tW Act now
    kilnquestion, the ti~&lattirein Articles 1078,1079,1080,
     and 1081, VI C. Se, had authorizedthe cities of Texas to
     regulate the plumbitigtrade or businesd. Article 1078au-
     thor.lzRaa City Board of Plumbing Qzmlnersj Article 1079
          aMd the plumbers by examinationand 1lCense; Article
     %F   oUtlin+d the method of~lssulnglloensesjand Article :
     1081 stated that a'lioense would net insue until the appll-
     cant had appeared before the city board and saocessfulX~
     passed the examination. These statutes,all of nhioh were
     repealed by the Act of 1947, ere powers granted te the
     cities te regulate the bu8ih0s8 of plumbing by exam&iatlon
     and lic+nae. By the repeal,OS the tlznmemtedttatutes and
     the passage of~the Act, the tiglslaturelnt~ded to reveke
     the peweref regulationgiven ta the cities and to place
    'tm wgulatlon of the plumbing busihess under a State
     Beard of Plumbing Eiam%ers, See Sec. 5 of the Act.
             In Article 10 6 V..C. S,, the Geglslatureauthorl-
    red the passage of ordk me8 regulatingthe varleus.actaof
    Pl=b**     This statute was not repealed by the Act o-7,
    and cities are passing ordinancesfor the regulatlop'of' the
    various aots of plumbing. The.Aot of 1947 takelin6tlce'that
    cities will continue to ererolse this power SW plumb*, .~
    yo ;t,o the plumbing trade, butas to the doing of plUmb-
               See Sec. 15 of th&Aot.' It was the latentof the
    Legislat&e by the Act to leave -citieswith the power to regu-
    late the acts of plumbing, and to take away the olties~.Power
    to regulate.theplumbing oocupatlon,and to place that power
    in the State Board of Plumbing Examiner&
-   -




        Eon. Connally McKay~- Page 3 -V-549


                 The Act, at Sec. 14, states thst *. . . no person,
        whether a master plumber, employingplumber, journeyman
        plumber, or otherwise, shall engage In, work at, or con-
        duct the buslness of plumbing . . exriept as herein specl-
        flcallg exempted from the provfslo&iof this Act. unless
        such person %s the holder of a valid license . .-. and it
        shall be unlawful for any person, firm, or corporation to
        engage In or.work at the business of Installingplumbing
        and doing plumbing work except as specificallyherelnpro-
        vlded unless such lnstallatlonof plumbing or plumbing work
        be under the              and control of a plumber licensed
        under this         Emphasis added). This prohibition and
        penalty clause app      agalns~tone who attempts to engage
        in or work at the business of plumbing,
                             "
                 The question presented Is whether the proper-
        owkertsuse of employees and assistantsin dolng.plumblng
        work on a bulldq owned or occupied by him as his home
        would constitute engaging ln or working at the business
        of plumblng' so as to be wlthln the terms pf the Ac.t.
                 In   53   Corpus Jurls Secuudum 556,it is said:
                "In the ~absenoeof a~statute~speclflcally
           . so provldlng, the performanceof a single act,
             or even a nurnherof isolated acts, pertaining
             to a particularbusiness or occupationdoes not
             constitute engaglngln, or carrying  on, such bu-
             Slness or.occupatlonwithin the meaning of a.
             law lm~osinn a license or tax thereon~unlessan
               tent te engage ln the business is Qearly ap-.
                       (Emph?slsadded-
                In the case of Johnson v. State of Texss, 136 S. W. (2)
        837,the Court of Criminal A     1 d fl d the word '!occupa-
        tion" to mean a vocation, tr%y zr &sTzess 3.nwhich one prin-
        clpally engages to make a living or obtain wealth.
                In answer to your first question,we are of the opinion
        t&t the Act does not prohibit an unlicensed person from doing
        plumWng work ln a bulldlng owned or occupied by hlm as his
        heme through employees or assls&ants under his aupervlaionand
        control,so long as none of the employees or assistants are
        engaged ln or wcrklng at plumbing as a business.
                In answer to your second question,we are of the opti-
        ion that the Act does not prohibit plumbing work by the PrOPOrtY
        owner on a building under construction&a be occupied by such
     Eon. ConnallyMcKaJT- Page 4 - V-549


     person as his home. To hold otherwisewould Zmply
     the stage of constructionto be material in a ques-
     tion of whether or not an unlicensedperson is en-
     gaging in or working at plumbing as a trade or busl-
     Peas. .Wethink this has no bearing on the determlna-
     tlon of the applicabilityof this Act.




                   The Plumblng License Law of
           1947 does not prohibit an unllcenaed
           person from doing plumbing work in or
           on a building owned~or occupied by him ~'
           as his home by or through employeesor
           assistantsunder hls supervlslonor
           control, so long as none of the employee8
           and assistantsare engaged in or woru
           at plumbing as a business.
                             Yours very truly
                         ATTORERYGRNJXRALOFTRXAS




 JEW:bt

L:

                         APPROVRD:.